DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
	The disclosure should be carefully reviewed to ensure that any and all grammatical, idiomatic, and spelling or other minor errors are corrected.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on application 201721890890.3 filed in China on 12/28/17. It is noted, however, that applicant has not filed a certified copy of the Chinese application as required by 37 CFR 1.55.
The certified copy of Chinese application 201721885112.5 was received on 7/22/20.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least two connection portions divide the accommodation region into at least two separated spaces” [claim 6] must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7, 8, 13, 16-19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kato et al. (2014/0029252).
With respect to claim 1, Kato discloses a light source module [14], comprising: a light source component [34]; and a connector piece [31], and wherein the connector piece [31] is mechanically and electrically connected [via element 45] with the light source component [34], the connector piece [31] has a mechanical connection portion [42] and an electrical connection portion [49], wherein the mechanical connection portion [42] is mechanically connected with a base [13], and the electrical connection portion [49] is electrically connected with a power supply source [paragraph 0036].
With respect to claim 2, Kato discloses the light source component [34] surrounds the connector piece [31], the connector piece [31] is electrically connected with the light source component [34 via element 45], and an extension direction [vertical] of the connector piece [31] and an insertion direction [vertical] of the connector piece [31] are perpendicular to a surrounding plane [horizontal] surrounded by the light source component [34].
claim 3, Kato discloses the light source component [34] comprises a light source substrate [85] and a plurality of light emitting units [86] provided on a surface of the light source substrate [85], and the connector piece [31] faces away from the plurality of light emitting units [85].
With respect to claim 4, Kato discloses the light source substrate [85] surrounds an accommodation region [inside the circular light source component, 34]; and the light source module [14] further comprises a power supply component [40], wherein the power supply component [40] is provided in the accommodation region [inside the circular light source component, 34], and the power supply component [40] is electrically connected between the connector piece [31] and the light source component [34].
With respect to claim 7, Kato discloses the electrical connection portion [49] penetrates through the mechanical connection portion [42], and the electrical connection portion [49] is electrically connected with the light source component [34 via element 45] and the power supply source [paragraph 0036] at two sides of the mechanical connection portion [42]. 
With respect to claim 8, Kato discloses the mechanical connection portion [42] comprises a main body [43], the electrical connection portion [49] comprises a conductive terminal [pin; paragraph 0033], the conductive terminal penetrates through the main body [paragraph 0033] and the conductive terminal comprises a first portion [48] and a second portion [49a], and the first portion [48] and the second portion [49a] are provided at two sides of the main body [43: one on the top outside and the other at the bottom inside], wherein the first portion [48] is electrically connected with the light 
With respect to claim 10, Kato discloses an illumination device [11], comprising: a base [31]; and a light source module [14], wherein the light source module [14] comprises a light source component [34] and a connector piece [32], and wherein the connector piece [32] is mechanically and electrically connected [figure 3] with the light source component [34], the connector piece [32] has a mechanical connection portion [58] and an electrical connection portion [wires shown in figure 3], wherein the mechanical connection portion [58] is mechanically connected with a base [arm portion, 45, of base, 31], and the electrical connection portion [wires shown in figure 3] is electrically connected with a power supply source [paragraph 0036]; and wherein the base [31] has a connector seat [inside 42], the connector seat [51 inside 42] is electrically connected with the power supply source [paragraph 0036], and the connector seat [inside 42] and the connector piece [32] are connected with each other [via screw 61] to realize a mechanical installation of the light source module [14] and a connection between the light source module [14] and the power supply source [paragraph 0036].
With respect to claim 13, Kato discloses the connector seat [inside 42] comprises a base body [42], a wire connection portion [39] and a terminal connection portion [53]; the base body [42] has an electrical cavity [inside 42]; the wire connection portion [39] and the terminal connection portion [53] are provided in the electrical cavity [inside 42]; and the wire connection portion [39] is connected with a wire [54], and the terminal 
With respect to claim 16, Kato discloses a method of manufacturing a light source module [14], comprising: providing a light source component [34] and a connector piece [31]; mechanically and electrically connecting [via element 45] the connector piece [31] with the light source component [34], wherein the connector piece [31] has a mechanical connection portion [42] and an electrical connection portion [49]; mechanically connecting the mechanical connection portion [42] with a base [13]; and electrically connecting the electrical connection portion [49] with a power supply source [paragraph 0036]. 
With respect to claim 17, Kato discloses surrounding the connector piece [31] by using the light source component [34]; electrically connecting the connector piece [31] with the light source component [34 via element 45]; and providing an extension direction [vertical] of the connector piece [31] and an insertion direction [vertical] of the connector piece [31] that are perpendicular to a surrounding plane [horizontal] surrounded by the light source component [34]. 
With respect to claim 18, Kato discloses the light source component [34] comprises a light source substrate [85] and a plurality of light emitting units [86] provided on a surface of the light source substrate [85], and the connector piece [31] faces away from the plurality of light emitting units [85].
With respect to claim 19, Kato discloses the light source substrate [85] surrounds an accommodation region [inside the circular light source component, 34]; and the light source module [1] further comprises a power supply component [40], wherein the power .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5, 6, 9, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over  Kato et al. (2014/0029252).
With respect to claim 5 and 6, Kato discloses the light source component [34] further comprises a light distribution element [35]; the light distribution element [35] 
Kato does not disclose the light distribution element comprises an accommodation portion is configured to accommodate the power supply component [51] and a part of the three connector pieces [31] which divide the accommodation region [inside the circular light source component, 34] into at least two separated spaces but does disclose a lid portion [57] configured to extend over the power supply component [51] and a part of the connector pieces [31].  It would have been well within the skill of one versed in the art to connect the optical portion [93] of the light distribution element and the lid portion [57] and the three connector pieces so the light distribution element is sturdier and to reduce the number of elements thus making assembly easier. 
With respect to claim 9, Kato discloses the main body [43] has a side wall surrounding the conductive terminal [49: figure 2]. Kato does not disclose how the base/socket [13] is connected with the main body.  It is well known to attach the base/socket to a lighting device using a frictional fit.  It would have been well within the skill of one versed in the art at the time the invention was made to include at least two catching portions on an outer surface of the side wall parallel to the conductive terminal in the device of Kato so that the at least two catching portions are connected with the base in a stuck manner to form a frictional fit as such a connection is well known and securely connects the two elements.
With respect to claim 12, Kato does not disclose the base [31] has reinforcing ribs which radiate outwardly from a center of the base.  Using reinforcing ribs increase 
With respect to claim 20, Kato discloses the light source component [34] further comprises a light distribution element [35]; the light distribution element [35] comprises an optical portion [93]; the optical portion [93] is configured to accommodate the light source component [34] and distribute a light from the light source component [34].
Kato does not disclose the light distribution element comprises an accommodation portion is configured to accommodate the power supply component [51] and a part of the connector piece [31] but does disclose a lid portion [57] configured to extend over the power supply component [51] and a part of the connector piece [31].  It would have been well within the skill of one versed in the art to connect the optical portion [93] of the light distribution element and the lid portion [57] so the light distribution element is sturdier and to reduce the number of elements thus making assembly easier. 

Allowable Subject Matter
Claims 11, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
prior art fails to show or suggest:  
1) The connector piece is inserted into the connector seat along a first preset direction and rotates along a second preset direction to be locked to the connector seat, so that the mechanical connection portion of the connector piece is connected with the connector seat in a stuck manner, and the electrical connection portion of the connector piece is electrically connected with the connector seat; or
2)  The connector seat comprises a base body having an electrical cavity, a wire connection portion and a terminal connection portion; the wire connection portion and the terminal connection portion are provided in the electrical cavity; and the wire connection portion is connected with a wire, and the terminal connection portion is connected with the conductive terminal of the connector piece; wherein: a) the connector seat further comprises a mechanical cavity, the mechanical cavity has an opening; and the electrical cavity has an opening and a bottom wall which is opposite to the opening, the opening of the electrical cavity and the opening of the mechanical .

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang et al. (10,816,178) discloses an illumination device wherein the light sources [222] encircle circuitry [23].
Zhu et al. (10,352,535) discloses an illumination device wherein the light sources [11] encircle circuitry [40].
Arai (10,098,210) discloses an illumination device wherein the light sources [20] encircle circuitry [70].
Steedly (2013/0044478) discloses an illumination device wherein the light sources [402, 404] encircle circuitry [408].
Dellian et al. (2013/0010473) discloses an illumination device wherein the light sources [16] encircle circuitry [34].
Wang (2010/0302758) discloses an illumination device wherein the light sources [31] encircle circuitry [40].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K TSO whose telephone number is (571)272-2385.  The examiner can normally be reached on generally M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/LAURA K TSO/           Primary Examiner, Art Unit 2875